Citation Nr: 0842802	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to service-connected 
lower back muscle strain with neurogenic claudication and 
neck muscle strain.

2.  Entitlement to effective date earlier than January 12, 
2001 for the award of service connection for depressive 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1972.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran and his spouse testified at a Travel Board 
hearing held at the Portland, Oregon RO in September 2008 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the veteran's VA claims 
folder.

Matters not on appeal

During the course of this appeal, by a March 2004 rating 
decision the RO denied an increased rating for service-
connected muscle strain of the lower back with neurogenic 
claudication, and for muscle strain of the neck, continuing a 
10 percent disability rating for each.  The veteran has not 
appealed that decision.  

In a July 2007 rating decision, the RO denied an increased 
rating for service-connected depression, continuing a 30 
percent disability rating, and denied service connection for 
diabetes mellitus type II.  The veteran has not appealed that 
decision.

In an April 2008 decision, the RO found that new and material 
evidence had not been received to reopen a claim of service 
connection for headaches, claimed as secondary to the 
service-connected neck disability.  To the Board's knowledge, 
the veteran has not appealed that decision.  

During the September 2008 hearing, the veteran withdrew a 
claim of total disability based on individual unemployability 
(TDIU) which was also in appellate status.  See the hearing 
transcript, pages 2-3.  See also 38 C.F.R. § 20.204 (2008).  

Accordingly, these issues are not in appellate status and 
will be discussed no further herein.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran has bilateral carpal tunnel syndrome that is 
related to his service-connected lower back muscle strain and 
neck muscle strain. 

2.  The veteran's claim of service connection for depression 
as secondary to lower back and neck disorders was denied in 
an unappealed May 1998 RO decision.
 
3.  On January 12, 2001 the RO received a statement from the 
veteran that was effectively a request to reopen the 
previously-denied claim for service connection for depression 
as secondary to lower back muscle strain and neck muscle 
strain.  
In a January 2002 decision the RO granted service connection 
for depressive disorder as secondary to service-connected 
lower back muscle strain and neck muscle strain with an 
effective date of January 12, 2001.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome is proximately due to or 
is the result of the veteran's service-connected lower back 
muscle strain with neurogenic claudication and neck muscle 
strain.  38 C.F.R. § 3.310 (2008).

2.  The criteria for an effective date prior to January 12, 
2001 for the grant of service connection for depressive 
disorder as secondary to service-connected lower back muscle 
strain with neurogenic claudication and neck muscle strain 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral carpal 
tunnel syndrome as secondary to his service-connected lumbar 
and cervical spine disabilities.  
He contends that required use of a cane because of those 
disabilities caused his carpal tunnel syndrome.  He also 
seeks an effective date earlier than the currently assigned 
January 12, 2001 for the award of service connection for 
depression.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in letters from the 
RO dated in October 2001 and June 2004. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the letters 
that VA is responsible for obtaining records from any Federal 
agency, to include medical records and employment records.  

With respect to private treatment records, the letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letter, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf. 

The October 2001 and June 2004 VCAA letters further 
instructed the veteran: We will try to help you get such 
things as medical records, employment records, or records 
from other federal agencies.  You must give us enough 
information about these records so that we can request them 
from the person or agency that has them.  It's still your 
responsibility to make sure these records are received by us.

The October 2001 letter also advised the veteran that "If you 
already have copies of any of these records in your 
possession and have not previously submitted them, you may 
send them to us now for review."  The June 2004 letter 
advised the veteran "If you have any evidence in your 
possession that pertains to your claim, please send it to us.  
This complies with the "give us everything you've got" 
requirement formerly contained in 38 C.F.R. § 3.159 (b) in 
that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

The veteran was provided complete notice of the VCAA in the 
October 2001 letter, prior to the initial adjudication of his 
claim, which was by rating decision dated in January 2002.  
Thus the requirement of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue.  The veteran was 
provided notice of elements (2) and (3) in the October 2001 
and June 2004 VCAA letters.  As to elements (4) and (5), the 
veteran was provided specific notice of the Dingess decision 
in a March 2006 letter from the RO, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the veteran's service treatment records, 
VA treatment reports, and private treatment reports.  He was 
also afforded VA examinations.  The reports of these 
examinations reflects that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examination and 
rendered appropriate diagnoses and opinions.  

The Board acknowledges that the record contains an October 
1996 Social Security Administration (SSA) appeal decision 
awarding disability benefits, and that complete records have 
not been obtained from SSA for the claims folder.  Although 
the duty to assist normally requires the Board to obtain such 
records, [See Murinscak v. Derwinski, 2 Vet. App. 363 
(1992)], the Board finds that such records are not necessary 
for rendering a decision in this case.  As will be explained 
below the carpal tunnel claims are granted.  As for the 
earlier effective date claim, there is no likelihood that 
anything in a SSA file would shed any light on this matter, 
which as explained below is dependent on records contained in 
the veteran's VA claims folder.  Moreover, the veteran has 
not suggested that the SSA records would contain any 
information which would serve to reopen his claims.  See 
Brock v. Brown, 
10 Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified at a Travel Board 
during August 2008 in Portland, Oregon.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal. 

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to service-connected 
lower back muscle strain with neurogenic claudication and 
neck muscle strain.

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

The veteran seeks service connection for bilateral carpal 
tunnel syndrome as secondary to his service-connected lower 
back muscle strain with neurogenic claudication and neck 
muscle strain.  He contends that required use of a cane 
caused his carpal tunnel syndrome by placing undue pressure 
and strain on this wrists.

With respect to Wallin element (1), current disability, a VA 
examiner, W. K., in December 2001 diagnosed the veteran with 
bilateral carpal tunnel syndrome, status post right carpal 
tunnel release.  The record indicates that left carpal tunnel 
syndrome was first diagnosed by electromyographic (EMG) study 
conducted in October 2000.  This was verified by the 
veteran's VA primary care physician, 
Dr. T.G. in a November 2000 treatment note.  Thus, Wallin 
element (1) has been met.

Wallin element (2) requires evidence of a service-connected 
disability.  The record shows that the veteran is service 
connected for lower back muscle strain with neurogenic 
claudication and also for neck muscle strain.  Therefore, 
Wallin element (2) is met.  [The veteran is also service 
connected for depression, but he does not contend, and the 
record on appeal does not show, that his psychiatric 
disability causes or aggravated the bilateral carpal tunnel 
syndrome.] 

With respect to Wallin element (3), medical nexus, there is 
conflicting medical nexus opinion evidence relating to a 
connection between the veteran's service-connected lower back 
and neck disabilities and his bilateral carpal tunnel 
syndrome.  

In an October 2000 letter, the veteran's private neurologist, 
Dr. B.B., stated that the veteran had been under his care for 
chronic cervical and lumbar strain which had resulted in his 
needing a cane in order to successfully ambulate.  According 
to Dr. B.B., as a result on use of the cane the veteran 
developed carpal tunnel syndrome on the right and that had to 
be repaired.  

W.K., a VA physician's assistant, in his December 2001 
examination report noted that the veteran's private physician 
felt that his symptoms of carpal tunnel syndrome had come 
from using a cane over the years.  Mr. W.K. stated that there 
was no good evidence scientifically to support that 
repetitive movements or the use of a cane results in carpal 
tunnel syndrome.  [W.K.'s examination report and opinion bear 
the approval signature of a VA doctor; it is unclear to what 
extent, if any, the VA physician exercised supervision.]  

In a November 2006 letter, Dr. T.G., the veteran's former VA 
primary care physician [now in private practice] stated that 
he had treated the veteran from 1997 to 2004 and was familiar 
with his general medical history.  Dr. T.G. stated that it 
was his opinion that the veteran's complaints of bilateral 
carpal tunnel syndrome were as likely as not to be related to 
his cane use which is related to his complaints of chronic 
low back pain.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001); Harder, 5 Vet. App. at 188; Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993).  That is not to 
say that the Board will ignore the opinions of the veteran's 
treating physicians.  

Weighing the three medical opinions, the Board finds the 
October 2000 medical opinion by Dr. B.B. and the November 
2006 medical opinion by Dr. T.G., to be the more probative.  
Not only is the weight in numbers, two positive opinions 
against one negative opinion, but notably, these two opinions 
are from treating medical doctors who are familiar with the 
veteran's medical history, as opposed to the VA physician's 
assistant who only examined the veteran once.  Dr. T.G. in 
particular had been the veteran's VA primary care physician 
for several years, and he had only recently left the employ 
of VA in 2004.  The record also indicates a long treating 
history with Dr. B.B. [See page 2 of the October 1996 SSA 
appeal hearing opinion]. 

In addition, while in no way disparaging the skill of the VA 
physicians assistant, the Board places greater weight on the 
opinions of the two physicians due to their more thorough 
medical training.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

The two treating physicians' opinions also appear to be 
congruent with the evidence of record.  The veteran testified 
in September 2008 that he had been using a cane since 1989 
after surgery for a bulging disc in his back.  With 
unsteadiness due to radiculopathy in his legs, he would 
switch the cane back and forth to whichever hand provided the 
steadiness to keep him from falling.  He said that he began 
to notice problems with his wrists in the early 1990's.  This 
history is borne out by a VA examiner, Dr. A.M.  In an 
examination report dated in October 1999, and in an addendum 
report dated in February 2000, Dr. A.M. noted the veteran's 
history of post-service repeated falls.  Thus, the record can 
be read as indicating that use of a cane by the veteran was 
necessary.

Therefore, Wallin element (3) has also been met.  All three 
Wallin elements having been met, the veteran's claim of 
service connection for bilateral carpal tunnel syndrome is 
granted.

2.  Entitlement to an effective date earlier than January 12, 
2001 for the award of service connection for depressive 
disorder.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Effective dates - reopened claims

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim. See also 38 C.F.R. 
§ 3.156 (2008).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" shall be 
the date of receipt of the reopened claim or the date 
entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2008).

Claims for VA benefits

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2008).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.

Factual background

The Board believes that a brief procedural history will 
assist in an understanding of its analysis of this claim.

In June 1982, the veteran filed a claim of service connection 
for emotional problems.  In a November 1982 rating decision, 
service connection was denied.  The veteran appealed that 
decision.  In an August 1984 decision, the Board denied 
service connection for an acquired psychiatric disorder.    

In January 1995, the veteran filed a claim of entitlement to 
service connection for back and neck disabilities, as well as 
service connection for depression secondary to the back and 
neck disabilities.  In an unappealed May 1998 decision, the 
RO denied the claim, stating:  "[The veteran] has submitted 
no evidence in support of his claim, and his back and neck 
problems are not considered service-connected at this time."  

In a March 2000 decision, the RO granted service connection 
for lower back muscle strain and neck muscle strain, each 
with an effective date of January 17, 1995.

On January 12, 2001, the RO received a claim for total 
disability due to individual unemployability; attached was a 
VA medical report which referred to the veteran's depressive 
symptoms.  The RO interpreted this as a new claim of 
entitlement to service connection for depression.  In October 
2001, a VA examiner diagnosed the veteran with depressive 
disorder secondary to the back and neck conditions.  In a 
January 2002 decision, the RO granted the veteran's claim of 
service connection for depression disorder as secondary to 
lower back muscle strain and neck muscle strain, effective 
January 12, 2001.  This appeal followed.

Analysis

The RO assigned an effective date of January 12, 2001 for the 
grant of service connection for depressive disorder because 
the veteran's claim of that date was ultimately granted by 
the RO.  As described above, the veteran's prior claims of 
entitlement to service connection for an acquired psychiatric 
disability, to include depression on a secondary basis, had 
been denied.  

As was alluded to in the law and regulations section above, 
the date of service connection hinges on the date of claim.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
In this case, the date of the veteran's claim which was 
ultimately granted was the date that service connection has 
been assigned, January 12, 2001.  His prior claims of 
entitlement to service connection for an acquired psychiatric 
disability had been finally denied, by the Board in August 
1984 and by the RO in May 1998.  
See 38 U.S.C.A. §§ 7104, 7105. 

The Board has carefully reviewed the record in order to 
determine whether there existed unacted upon claims for 
service connection after the May 1998 RO decision and before 
the January 12, 2001 claim.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  No such claims are evident in 
the record.  The veteran and his representative have 
identified no such claims

Thus, the date of claim is January 12, 2001.  The date 
entitlement arose is the same date since it had already been 
established that a depressive disorder existed.  

The veteran has contended that he intended to appeal the May 
1998 decision, but his representative failed to follow his 
instructions.  He has also contended that the effective date 
should be January 17, 1995, the effective date awarded for 
service connection of the low back muscle strain and neck 
muscle strain granted in the RO's March 2000 decision.  The 
Board will address these contentions in turn.  

In his January 2003 substantive appeal (VA Form 9), the 
veteran contended that he had intended to appeal the May 1998 
RO decision denying service connection for depression as 
secondary to his non-service-connected lower back and neck 
disorders.  He said that he contacted his service 
organization representative to make sure that the appeal was 
timely filed, and was told not to worry, it would be taken 
care of, but apparently it was not.  

The veteran thus contends that his agent, the service 
organization, failed in it responsibility to timely file a 
notice of disagreement as to the May 1998 RO decision.  The 
Board can only sympathize with the veteran; it cannot grant 
an earlier effective date.  Any error on the part of the 
veteran's appointed representative is imputed to him; 
ultimately, it is the veteran's responsibility to ensure that 
documents are timely filed with VA.  This argument lacks 
legal merit.

At the September 2008 hearing, the veteran testified as to 
his belief that the effective date for service connection of 
depression disorder should be the January 17, 1995 effective 
date for service connection of the low back muscle strain and 
neck muscle strain granted in the RO's March 2000 decision.  
However, the veteran's January 17, 1995 claim for secondary 
service connection for depression was denied by the RO in the 
unappealed May 1998 RO rating decision.  He did not again 
file a claim for service connection for depression until 
January 12, 2001, which is the effective date assigned.

In this case, therefore, the veteran's January 1995 secondary 
service connection claim was finally denied.  To the extent 
that the veteran contends that the effective date of the 
secondary disability (depression) should nonetheless be the 
date of service connection for the back and neck claims, the 
Court disposed of this in Ellington v. Nicholson, 22 Vet. 
App. 141, 143-5 in which it clearly stated that the effective 
date of a secondary service connection claim is governed by 
38 C.F.R. § 3.400, not 38 C.F.R. § 3.301.      

The veteran has also contended, in essence, that he has had 
psychiatric problems for many years and that he therefore 
should be compensated for such problems.  To some degree, the 
veteran appears to be raising an argument couched in equity 
in that he contends that he first raised the issue of 
entitlement to service connection for a psychiatric 
disability in 1982 and so he should receive compensation from 
then on.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the 
Board has decided this case based on the law and regulations. 
Specifically, the effective date of service connection is 
based on the date that his reopened claim was filed, January 
12, 2001 

In summary, for the reasons and bases stated above, the Board 
finds that the effective date for the grant of service 
connection for depression is the currently assigned date, 
January 12, 2001.  The benefit sought on appeal, entitlement 
to an earlier effective date, is accordingly denied.  


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.

Entitlement to an effective date prior to January 12, 2001 
for the grant of service connection for depression is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


